Citation Nr: 0817041	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO).  


FINDINGS OF FACT

1. Service connection for post-traumatic stress disorder 
(PTSD) was denied by an April 2003 rating decision.  The 
veteran did not file a timely notice of disagreement.

2. Evidence associated with the claims file since the 
unappealed April 2003 rating decision raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for PTSD.

3.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

4. There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's April 2003 rating decision, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in October 2004 advised the veteran of the 
foregoing elements of the notice requirement.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, service personnel records, VA treatment records, and 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that VA did not provide 
the veteran with a medical examination, but finds that an 
examination was not required in this case.  VA is only 
required to provide medical examinations or obtain medical 
opinions in certain circumstances.  38 U.S.C.A. §5103A (d); 
38 C.F.R. § 3.159(c)(4).  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).



I.  New and Material Evidence

In an April 2003 rating decision, the RO denied service 
connection for PTSD because a diagnosis of PTSD was not shown 
and there was no evidence of a verifiable stressor.  The 
veteran did not file a timely notice of disagreement.  Thus, 
the April 2003 RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In September 2004, the veteran filed a claim to 
reopen the issue of entitlement to service connection for 
PTSD.  In a December 2004 rating decision, the RO reopened 
the veteran's claim of entitlement to service connection, but 
denied service connection for PTSD on the merits due to 
unverified stressors.  The veteran filed a timely notice of 
disagreement.  

Although the RO reopened the veteran's claim for entitlement 
to service connection for PTSD, such a determination is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the April 2003 rating decision is 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

Evidence of record at the time of the April 2003 rating 
decision included the veteran's service medical records, 
which are negative for a diagnosis of PTSD, statements 
submitted by the veteran and his wife, and private medical 
treatment records which do not reveal a diagnosis of PTSD.  

Evidence submitted after the April 2003 rating decision 
includes additional post-service treatment records diagnosing 
PTSD and the veteran's personnel records.  Also, in further 
support of his claim, the veteran submitted a statement 
written by his daughter.

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board also finds that the 
newly submitted evidence is material, because it relates to 
an unestablished fact necessary to substantiate the claim, 
specifically, a diagnosis of PTSD, and thus raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394. 

II.  Service Connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from May 1966 to May 1969.  The veteran's service personnel 
records noted that he was stationed in Vietnam from October 
1966 to October 1967.  During his tour of service in Vietnam, 
the veteran's service personnel records listed his principal 
duty as a heavy vehicle driver, and noted that he was in the 
HHC 15th S&S Battalion 1st Calvary Division.  A review of his 
available service medical records is silent as to any 
treatment for combat-related injuries or any psychiatric 
complaints or treatment.

VA treatment records from September 2003 to June 2005 
revealed diagnoses of PTSD and depressive disorder.  A 
September 2003 record noted that the veteran's wife called to 
see if the veteran could be seen sooner for a mental health 
consultation, as he was having suicidal thoughts without plan 
or intent.  A December 2003 treatment record diagnosed PTSD 
manifested by persistent reexperiencing of the traumatic 
event, exposure to a traumatic event, dissociative flashback 
episodes, persistent avoidance of trauma-related stimuli, 
feelings of detachment or estrangement from others, 
persistent symptoms of increased arousal, difficulty falling 
or staying asleep, and irritability.  Depressive disorder, 
not otherwise specified, was also diagnosed, and was 
manifested by symptoms of depressed mood, markedly diminished 
interest or pleasure in almost all activities, insomnia, and 
low self-esteem.  March 2004 and August 2004 treatment 
records noted the veteran's complaints of serious depression, 
anxiety, tension, trouble concentrating and remembering, and 
serious thoughts of suicide.  The veteran reported that he 
was involved with his church and was very close with his 
family.  He stated that he liked to play with his 
grandchildren.  The veteran also indicated that he was afraid 
for several months after he arrived in Vietnam.  He noted 
that he had trouble keeping a job after service, and is now a 
retired heavy equipment operator.  He stated that he had not 
discussed his time in Vietnam with his wife.  

An October 2004 treatment record noted the veteran's 
complaints of weekly nightmares, normal to low energy, slight 
deficit in concentration, occasional mild irritability, and 
frequent anxiety and nervousness.  The veteran reported that 
his mood was a 4 on a scale of 1 to 10, and he denied 
suicidal or homicidal ideations and hallucinations.  The 
veteran also reported that he had frequent contact with 
others.  On mental status examination, the veteran was neatly 
groomed with appropriate behavior, euthymic mood, and 
appropriate affect.  His speech was normal, and no thought 
disorder or psychosis was noted.  Thought content was 
appropriate, and form of though was appropriate, linear, and 
organized.  The veteran was alert and fully oriented and had 
good insight and judgment.  The diagnoses were increased PTSD 
and improved depression, not otherwise specified.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.

A May 2005 treatment record diagnosed PTSD and noted that the 
veteran was exposed to a traumatic event, experienced an 
event that involved actual or threatened death or injury to 
himself or others, and responded with intense fear or 
helplessness.  The veteran's symptoms included difficulty 
falling or staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  A GAF score of 35 was assigned.

A September 2004 letter from the veteran's wife stated that, 
after the veteran was separated from service, he had bad 
dreams and memories of friends who were killed or injured.  
She explained that when the veteran returned home, there were 
people who called him "murderer" and "baby killer," and 
that this bothered him very much.  She also indicated that 
the veteran talked about a time when he drove through a 
minefield and the officers were surprised that he made it 
though alive.  In addition, the veteran relayed a time when a 
child was killed and they thought it was a man.  She stated 
that the veteran was moody and depressed much of the time.

In September 2004, the veteran submitted a statement 
indicating that when he first arrived in Vietnam, he saw 20 
caskets in a row with flags laid over them, and that this 
scared him to death.  He stated that he drove trucks and 
hauled supplies inservice, was on perimeter guard, and search 
and destroy missions.  He further reported that one time when 
he was on guard duty, a young boy was killed, and that this 
bothered him a lot.  He indicated that, when he returned from 
service, he was called "murderer" and "baby killer" when 
all that he was doing was serving his country.

In November 2004, the veteran's daughter submitted a 
statement in further support of his claim.  She stated that 
the veteran told her of an experience that he had in Vietnam 
where his truck, which was loaded with gunpowder, drove to LZ 
Tu Bitz.  When he arrived in LZ Tu Bits, he counted 72 bullet 
holes in his truck.  The veteran also told her that he saw 
men with legs blown up, stomachs hanging out, and without 
heads, and that some of these men were his friends.


Nevertheless, the objective evidence of record does not show 
that the veteran engaged in combat with the enemy.  The 
veteran's service personnel records give no evidence of 
participation in combat.  A review of his report of 
separation, Form DD 214, revealed that he was awarded a 
National Defense Service Medal, a Vietnam Service Medal, and 
a Vietnam Campaign Medal.  No decorations, medals, badges, or 
commendations confirming the veteran's participation in 
combat were indicated.  

As the veteran is not objectively shown to have participated 
in combat, the veteran's assertions of service stressors are 
not sufficient to establish their occurrence.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128; Doran, 6 Vet. App. at 283.  In considering whether there 
is credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) when he arrived in Vietnam, he saw 20 
caskets in a row with flags laid over them; (2) that a young 
boy was killed when he was on guard duty; (3) that people 
called him "murderer" and "baby killer" when he returned 
home from service; (4) that his truck, which was loaded with 
gun powder, was hit by 72 bullets on its way to LZ Tu Bitz; 
and (5) that he saw men with legs blown up, stomachs hanging 
out, and without heads, some of which were his friends.  

In August 2005, the U.S. Armed Service Center for Unit 
Records Research (CURR) (now the U.S. Army and Joint Services 
Records Research Center or JSRRC) Coordinator and the Appeals 
Team Veterans Claims Examiner for the RO made a formal 
finding of lack of sufficient information to request research 
of the veteran's unit records.  The RO found that significant 
efforts were undertaken in order to elicit further 
information regarding the veteran's alleged stressors, 
including:  1) a January 2003 Duty to Assist letter which 
included PTSD stressor questions; 2) after the veteran cited 
PTSD treatment at the PTSD Vet Center, the RO requested a 
copy of those treatment records, but was told that the 
veteran had never been treated there; 3) an April 2003 rating 
decision specifically explained the insufficient data to 
establish a valid stressor as a primary reason for denial; 4) 
an October 2004 Duty to Assist letter was sent to the veteran 
which included a PTSD stressor questionnaire which explicitly 
described the requirements for a valid stressor statement.  
The veteran did not fill out the stressor questionnaire, 
stating only that he had submitted a stressor statement which 
was sufficient; 4) the veteran's personnel records were 
requested and received by the RO; 5) in November 2004, the RO 
received a 13 page story about Vietnam from the veteran's 
daughter; 6) a December 2004 rating decision again denied 
service connection for PTSD, explaining the insufficient data 
to establish a valid stressor as a primary reason and 
specifying that dates and events were necessary to verify the 
alleged stressors; and 7) in April 2005, the veteran 
submitted a notice of disagreement which indicated that he 
would submit additional evidence in a timely manner, but no 
further evidence was submitted.  Accordingly, the RO 
concluded that any further efforts to obtain the needed 
information were futile.

Initially, none of the diagnoses of PTSD are shown to be 
directly linked to any of the veteran's claimed inservice 
stressors.  More importantly, notwithstanding the diagnoses 
of PTSD, the evidence of record does not provide 
corroboration or verification of the occurrences of the 
veteran's claimed stressors by official service records or 
other credible supporting evidence.  The information which 
has been provided by the veteran is simply too vague and 
lacking in detail to be corroborated.  Specifically, the 
veteran has not provided any information, such as names, 
approximate dates, or locations, which would permit the RO to 
confirm his alleged stressors with JSRRC.  Absent this 
necessary information, any attempt to confirm these stressors 
would be futile.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the factual data required by VA to 
confirm a stressor, such as names, dates, and places, are 
straightforward facts and do not place an onerous task on the 
appellant).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; accordingly, his 
testimony must be corroborated by credible supporting 
evidence.  As there is no credible corroborating evidence 
that the stressors occurred is of record, the requirements 
for a grant of service connection for PTSD are not met.  38 
C.F.R. § 3.304(f).  Accordingly, because there is no verified 
stressor, service connection for PTSD is not warranted.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
PTSD is granted; the claim is granted to this extent only.

Service connection for PTSD is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


